Exhibit 10.2

MASTER REAFFIRMATION AND
AMENDMENT NO. 3 TO LOAN DOCUMENTS

THIS MASTER REAFFIRMATION AND AMENDMENT NO. 3 TO LOAN DOCUMENTS (this
“Agreement”) is made this 10th day of April, 2007, by and among AXSYS
TECHNOLGIES, INC., a Delaware corporation (the “Borrower”), SPEEDRING SYSTEMS,
INC., a Delaware corporation (“Systems”), SPEEDRING, LLC, a Delaware limited
liability company initially organized as a Delaware corporation under the name
“Speedring, Inc.” (“Speedring”), AXSYS TECHNOLOGIES IR SYSTEMS, INC., a New York
corporation formerly known as Diversified Optical Products, Inc. (“ATS” and
together with Systems and Speedring, the “Existing Guarantors”), and BANK OF
AMERICA, N.A. (the “Lender”), as successor by merger to Fleet National Bank, a
Bank of America Company.

WITNESSETH:

WHEREAS, the Borrower, the Existing Guarantors and the Lender are parties to
that certain Credit Agreement dated as of May 2, 2005 (as amended, modified,
restated or otherwise supplemented from time to time, the “Credit Agreement”),
pursuant to which the Lender extended to the Borrower the Commitment and the
Term Loans; and

WHEREAS, the Existing Guarantors have each unconditionally and jointly and
severally guaranteed payment and performance of any and all Obligations pursuant
to the Credit Agreement; and

WHEREAS, the Borrower has advised the Lender that the Borrower and ATS have
entered into an Asset Purchase Agreement dated as of April 12, 2007 with
Cineflex, LLC, a California limited liability company (“Cineflex”) and the
shareholders of Cineflex (the “Cineflex Acquisition Agreement”), pursuant to
which ATS has agreed to purchase substantially all of the assets (the “Cineflex
Acquisition”) of Cineflex for an aggregate consideration of approximately
$27,000,000 plus the so-called “Earnout Payment” (the “Cineflex Acquisition
Purchase Price”); and

WHEREAS, the Borrower and the Existing Guarantors (collectively, the “Obligors”)
have each requested the Lender to (a) consent to the Cineflex Acquisition, (b)
extend the Maturity Date of the Commitment to May 2, 2012, (c) increase the
Commitment to $40,000,000, (d) increase the Letter of Credit Sublimit to
$3,000,000, and (e) allow the Borrower to use the proceeds of Committed
Revolving Loans to finance in whole or in part the Cineflex Acquisition.

WHEREAS, the Lender is willing to agree to the foregoing requests, and the
Lender and the Obligors have agreed to amend certain terms and conditions of the
Credit Agreement, all on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth herein (which are
incorporated herein as though fully set forth below, by this reference thereto)
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each


--------------------------------------------------------------------------------


of the undersigned agrees as follows:

§1.      Definitions. Capitalized terms used herein without definition that are
defined in the Credit Agreement shall have the meanings given to such terms in
the Credit Agreement.

§2.      Representations and Warranties; Acknowledgment. The Obligors hereby
represent and warrant to the Lender as follows:

(a)       Each of the Obligors has adequate power to execute and deliver this
Agreement and each other document to which it is a party in connection herewith
and to perform its obligations hereunder or thereunder.  This Agreement and each
other document executed in connection herewith have been duly executed and
delivered by each of the Obligors party thereto and do not contravene any law,
rule or regulation applicable to any Obligor or any of the terms of any other
indenture, agreement or undertaking to which any Obligor is a party. The
obligations contained in this Agreement and each other document executed in
connection herewith to which any of the Obligors is a party, taken together with
the obligations under the Loan Documents, constitute the legal, valid and
binding obligations enforceable against each such Obligor in accordance with
their respective terms, except as enforceability thereof may be limited by
applicable Debtor Relief Laws and general principles of equity, whether
considered at law or in equity.

(b)            After giving effect to the information set forth in the Revised
Disclosure Schedules (as defined below), all the representations and warranties
made by the Obligors in the Loan Documents are true and correct in all material
respects on the date hereof as if made on and as of the date hereof and are so
repeated herein as if expressly set forth herein or therein, except to the
extent that any of such representations and warranties expressly relate by their
terms to a prior date.

(c)       After giving effect to the amendments set forth herein, no Event of
Default under and as defined in any of the Loan Documents has occurred and is
continuing on the date hereof.

§3.      Consent to Cineflex Acquisition. The Lender hereby consents to the
Cineflex Acquisition substantially on the terms and subject to the conditions
set forth in the Cineflex Acquisition Agreement, a copy of which (including all
schedules and exhibits attached thereto) is attached hereto as Exhibit A.

§4.      Amendments to Credit Agreement. The Credit Agreement is hereby amended
as follows:

4.1.     Amendments to Section 1.01

(a)       The following definitions in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entirety to read as follows:

“Applicable Rate” means the following percentages per annum (subject to
additional increases pursuant to Section 2.07(d)), based upon the Consolidated
Leverage

2


--------------------------------------------------------------------------------


Ratio as set forth in the most recent Compliance Certificate received by the
Lender pursuant to Section 6.02(b):

Applicable Rate

Pricing 
Level

 

Consolidated Leverage Ratio

 

Eurodollar Rate and 
Standby Letters of Credit

 

Base Rate

 

1

 

£ 1.24:1

 

1.00

%

0

%

2

 

> 1.24:1 but £ 1.74:1

 

1.25

%

0

%

3

 

> 1.74:1 but £ 2.24:1

 

1.50

%

0

%

4

 

> 2.24:1 but £ 2.75:1

 

1.75

%

0

%

5

 

>2.75:1

 

2.00

%

0

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first day of the
first month immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 5
shall apply as of the first day after the date on which such Compliance
Certificate was required to have been delivered until such Compliance
Certificate is delivered and the Applicable Rate is adjusted as provided above.

“Commitment” means the Lender’s obligation to make Committed Revolving Loans to
the Borrower pursuant to Section 2.01 (a) and L/C Credit Extensions pursuant to
Section 2.03, in an aggregate principal amount at any one time outstanding not
to exceed $40,000,000, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Consolidated Fixed Charge Coverage Ratio” means, for any Test Period, the ratio
of (a) (i) Consolidated EBITDA for such Test Period, minus (ii) Federal, state,
local and foreign income taxes paid in cash by the Borrower and its Subsidiaries
during such Test Period (net of any cash refund in respect of income taxes
actually received during such Test Period), minus (iii) Restricted Payments to
the extent paid in cash or other property (other than Equity Interests) made
during such Test Period, minus (iv) Consolidated Capital Expenditures made
during such Test Period to the extent not financed with Indebtedness permitted
under Section 7.03(e), to (b) the sum of (i) Consolidated Current Maturity of
Long-Term Debt for such Test Period, but only to the extent consisting of
regularly-scheduled payments for such period and specifically excluding any
prepayment thereof, the accelerated maturity of Term Loan B pursuant to Section
2.04(e) and the payment due upon the final maturity of Term Loan B, plus (ii)
Consolidated Interest Charges for such Test Period, plus (iii) any and all Telic
Earn-Out Payments and Cineflex Earn-Out Payments made during such Test Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding

3


--------------------------------------------------------------------------------


principal amount of all obligations, whether current or long-term, for borrowed
money (including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business or consistent with
reasonable past practices), (e) Attributable Indebtedness in respect of capital
leases and Synthetic Lease Obligations, and (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrower or any
Subsidiary; provided that “Consolidated Funded Indebtedness” shall not include
any of the Telic Earn-Out Payments or Cineflex Earn-Out Payments. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that the terms of such
Indebtedness expressly provide that such Person is not liable therefore.

“Letter of Credit Sublimit” means an amount equal to $3,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.

“Maturity Date” means, (a) with respect to the Commitment, May 2, 2012; (b) with
respect to Term Loan A, May 2, 2010; and (c) with respect to Term Loan B, May 2,
2007 (subject, however, to Section 2.04(e)).

“Permitted Acquisitions” means acquisitions by the Borrower or any Subsidiary of
the Borrower (excluding the Acquisition) of not less than 100% of the
outstanding Equity Interests of any corporation, partnership, limited liability
company, a division of any corporation or limited liability company or any
similar business unit (or of substantially all the assets and business of any of
the foregoing) (each, an “acquisition”) so long as (i) in the case of each such
acquisition of Equity Interests, such acquisition was not preceded by an
unsolicited tender offer for such Equity Interests by the Borrower or any of its
affiliates; (ii) the corporation, partnership, limited liability company,
division, business or assets, as applicable, to be acquired by the Borrower or
such Subsidiary is predominantly in the Borrower’s or such Subsidiary’s existing
lines of business or businesses reasonably related or complimentary thereto,
(iii) the aggregate amount of the Acquisition Consideration for all Permitted
Acquisitions during the then current fiscal year of the Borrower (after giving
effect to the proposed Acquisition Consideration for the acquisition in question
and net of that portion, if any, of such consideration contributed to the
Borrower by its shareholders as subordinated debt or as equity) shall not exceed
$25,000,000 and the aggregate amount of the Acquisition Consideration for all
Permitted Acquisitions since the Closing Date shall not exceed $50,000,000; (iv)
the Borrower shall have delivered to the Lender a certificate certifying that at
the time of and immediately after giving effect to such acquisition, (1) no
Default or Event of Default has occurred

4


--------------------------------------------------------------------------------


and is continuing, and (2) the Borrower shall be in compliance with all of its
financial covenants set forth herein and the Borrower shall have provided
evidence of such compliance to the Lender on a pro forma combined basis; (v)
such acquisition does not result in any change in the management of the Borrower
which is deemed material in the reasonable opinion of the Lender; and (vi) the
assets or business being acquired by the Borrower or such Subsidiary shall have
had a positive EBITDA for the twelve-month fiscal period immediately preceding
the date of such acquisition (with EBITDA being calculated in a manner
consistent with the calculation of Consolidated EBITDA). For purposes of this
Agreement, the Cineflex Acquisition shall be deemed to be a Permitted
Acquisition except that such Permitted Acquisition shall be excluded from the
dollar limitations set forth in clause (iii) above.

(b)       The following new definitions are added in alphabetical order to
Section 1.01 of the Credit Agreement:

“AST Bearing Asset Sale” means the sale of the assets of the Borrower’s AST
Bearing Division, provided that the book value of such net assets shall not
exceed $11,000,000.

“Cineflex” means Cineflex, LLC, a California limited liability company.

“Cineflex Acquisition” means the acquisition by the Borrower of substantially
all of the assets Cineflex in accordance which the terms and subject to the
conditions set forth in the Cineflex Acquisition Agreement.

“Cineflex Acquisition Agreement” means that certain Asset Purchase Agreement
dated as of April 12, 2007 by and among the Borrower, Cineflex and the
shareholders of Cineflex.

“Cineflex Earn-Out Payments” means the contingent payments required to be made
by the Borrower to the prior shareholders of Cineflex.

“Cullman Asset Sale” means a sale and leaseback transaction of the Borrower’s
real property located in Cullman, Alabama, the sales price of which is
$3,695,000.

“Nashua Asset Sale” means a sale and leaseback transaction of the Borrower’s
real property located in Nashua, New Hampshire, the the sales price of which is
$6,405,000.

“Permitted Asset Sales” means each of the AST Bearing Asset Sale, the Cullman
Asset Sale and the Nashua Asset Sale.

5


--------------------------------------------------------------------------------


4.2.     Amendment to Section 6.01

Section 6.01(c) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(c)         as soon as available, but in any event within 45 days after the end
of each of the each fiscal quarter of each fiscal year of the Borrower, a
funded/unfunded backlog report in form and substance satisfactory to the Lender.

4.3.     Amendment to Section 6.07

Section 6.07 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

6.07    Maintenance of Insurance. (a) Keep its insurable property adequately
insured at all times by financially sound and reputable insurers; maintain such
other insurance, to such extent and against such risks as is customary with
companies in the same or similar businesses operating in the same or similar
locations, including insurance with respect to properties material to the
business of the Loan Parties against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including (i)
physical hazard insurance on an “all risk” basis, (ii) commercial general
liability against claims for bodily injury, death or property damage covering
any and all insurable claims, (iii) explosion insurance in respect of any
boilers, machinery or similar apparatus constituting Collateral, (iv) business
interruption insurance, (v) worker’s compensation insurance and such other
insurance as may be required by any Law and (vi) such other insurance against
risks as the Lender may from time to time require (such policies to be in such
form and amounts and having such coverage as may be reasonably satisfactory to
the Lender and the Collateral Agent); provided that with respect to physical
hazard insurance, neither the Collateral Agent nor the applicable Loan Party
shall agree to the adjustment of any claim thereunder without the consent of the
other (such consent not to be unreasonably withheld or delayed); provided,
further, that (x) so long as no Event of Default shall have occurred and be
continuing at such time, no consent of the Lender shall be required for claims
which do not exceed $350,000 in the aggregate over the term of this Agreement,
and (y) no consent of any Loan Party shall be required during an Event of
Default.

4.4.     Amendment to Section 6.11

Section 6.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
finance in part the Acquisition, (b) to finance in whole or in part the Cineflex
Acquisition, (c) to pay fees and expenses incurred in connection with the
Acquisition, the Cineflex Acquisition and entering into this Credit Agreement
and any amendments hereto, (c) to

6


--------------------------------------------------------------------------------


refinance existing Indebtedness owing to the Lender, and (d) for general
corporate purposes not in contravention of any Law or of any Loan Document,
including without limitation to effect Permitted Acquisitions.

4.5.     Amendment to Section 6.15

Section 6.15 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

6.15    Primary Operating Accounts. Establish and maintain at all times after
the date hereof all of its primary operating accounts with the Lender, except
that the Loan Parties may establish and maintain petty cash accounts not
exceeding $100,000 in aggregate cash balances at any time outstanding.

4.6.     Amendment to Section 7.02

Section 7.02(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(a)       Investments held by the Borrower or such Subsidiary Guarantor in the
form of (i) prime commercial paper due within one (1) year from the date of
purchase and payable in United States dollars, (ii) certificates of deposit in
United States commercial banks (having capital resources in excess of
$20,000,000.00) due within one (1) year from the date of purchase and payable in
United States dollars, (iii) obligations of the United States government or any
agency thereof, (iv) obligations guaranteed directly by the United States
government, (v) repurchase agreements of United States commercial banks (having
capital resources in excess of $20,000,000.00) for terms of less than one (1)
year, (vi) eurodollar deposits with maturities of ninety (90) days or less,
(vii) investments in money market funds which at the time of investment are
considered “Investment Grade” in accordance with the rating systems employed by
either Moody’s Investors Service, Inc or Standard & Poor’s, or (viii) securities
issued or fully guaranteed by any state, commonwealth or territory of the United
States or by any political subdivision or taxing authority of any such state,
commonwealth or territory, in each case which at the time of investment are
considered “Investment Grade” in accordance with the rating systems employed by
either Moody’s Investors Service, Inc or Standard & Poor’s;

4.7.     Amendments to Section 7.03

(a)       Section 7.03(e) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(e)       Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$5,000,000;

7


--------------------------------------------------------------------------------


(b)       Section 7.03(j) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(j)        the Telic Earn-Out Payments and the Cineflex Earn-Out Payments;

(c)       Section 7.03(l) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(l)        other unsecured Indebtedness of the Borrower or any Subsidiaries in
an aggregate amount for the Borrower and all of its Subsidiaries not to exceed
$2,500,000 at any time outstanding.

4.8.     Amendment to Section 7.05

(a)       Section 7.05(c) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(c)             Asset Sales permitted by Section 7.04 and the Permitted Asset
Sales; and

(b)       Section 7.05(e) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(e)       and other Asset Sales, including without limitation any disposition of
the Equity Interests of a Subsidiary, the aggregate consideration received in
respect of which pursuant to this clause (g) shall not exceed $3,000,000 in the
aggregate over the term of this Agreement and shall not exceed $1,000,000 with
respect to any single Asset Sale; and

4.9.     Amendment to Section 7.06

Section 7.06(d) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(d)       the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire for cash Equity Interests issued by it, in
each case only if the Consolidated Leverage Ratio is not greater than 2.50 to
1.00 after giving Pro Forma effect to such dividends as if such dividends were
paid on the first day of the relevant period, provided that if the Consolidated
Leverage Ratio would be greater than 2.50 to 1.00 after giving Pro Forma effect
to such dividends as if such dividends were paid on the first day of the
relevant period, the Borrower may declare or pay cash dividends to its
stockholders and purchase, redeem or otherwise acquire for cash Equity Interests
issued by it, but only in an aggregate amount not to exceed $100,000 in any
fiscal year; and

8


--------------------------------------------------------------------------------


4.10.   Amendments to Section 7.12

(a)       Section 7.12(b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(b)      Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, for any Test Period ending during any period in the table
set forth below, to be less than the ratio set forth opposite such period in the
table below:

Test Period

 

Fixed Charge Coverage Ratio

 

 

 

Closing Date through and including the date immediately preceding the date of
the Borrower’s second fiscal quarter end in 2006

 

1.15-to-1.00

 

 

 

The date of the Borrower’s second fiscal quarter end in 2006 through and
including the date immediately preceding the date of the Borrower’s fourth
fiscal quarter end in 2006

 

1.25-to-1.00

 

 

 

The date of the Borrower’s first fiscal quarter end in 2007 and thereafter

 

l.50-to-1.00

 

(b)       Section 7.12(c) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(c)       Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio,
at any date during any period set forth in the table below, to exceed the ratio
set forth opposite such period in the table below:

Test Period

 

Maximum Consolidated
Leverage Ratio

 

 

 

Closing Date through and including December 30, 2005

 

3.50-to-1.00

 

 

 

December 31, 2005 through and including the date immediately preceding the date
of the Borrower’s second fiscal quarter end in 2006

 

3.25-to-1.00

 

9


--------------------------------------------------------------------------------


 

The date of the Borrower’s second fiscal quarter end in 2006 through and
including the date immediately preceding the date of the Borrower’s second
fiscal quarter end in 2007

 

3.00-to l.00

 

 

 

The date of the Borrower’s second fiscal quarter end in 2007 and thereafter

 

3.25-to-1.00

 

4.11.   Amendment to Section 7.13

Section 7.13 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

7.13    Payment of Telic Earn-Out Payments and Cineflex Earn-Out Payments. Make
any Telic Earn-Out Payment or any Cineflex Earn-Out Payment, except that, so
long as no Default shall have occurred and be continuing at the time of any such
payment or would result therefrom, the Borrower may (a) make a Telic Earn-Out
Payment (which together with all prior Telic Earn-Out Payments made by Borrower
shall not exceed $4,000,000), and (b) make a Cineflex Earn-Out Payment, but only
if, in each case, the Borrower is in compliance with the Consolidated Fixed
Charge Coverage Ratio as of the Test Period ending on its fiscal quarter end
immediately preceding the date of such payment on a pro forma basis to give
effect to such payment as if made on the last day of such fiscal quarter end.
The Compliance Certificate for such Test Period shall contain the calculations
required by this Section 7.13.

4.12.   Schedules to Credit Agreement

Schedules 1.01(b), 4.01(a)(xii), 5.06, 5.09, 5.13, 5.17, 5.20, 7.01, 7.02 and
7.03 attached to the Credit Agreement are hereby amended and restated (including
after giving effect to the Cineflex Acquisition) in their entirety to read as
set forth in Schedules 1.01(b), 5.06, 5.09, 5.13, 5.17, 5.20, 7.01, 7.02 and
7.03 attached hereto (the “Revised Disclosure Schedules”).

4.13.   Exhibit F to Credit Agreement

Exhibit F attached to the Credit Agreement is hereby amended and restated in its
entirety to read as set forth in Exhibit F attached hereto.

§5.      Ratification, etc. Except as expressly amended hereby, the Credit
Agreement and all other Loan Documents are hereby ratified and confirmed in all
respects and shall continue in full force and effect. This Agreement and the
Credit Agreement shall hereafter be read and construed together as a single
document, and all references in the Credit Agreement or any related agreement or
instrument to the Credit Agreement shall hereafter refer to the Credit Agreement
as amended by this Agreement.

10


--------------------------------------------------------------------------------


§6.      Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the prior satisfaction of the following conditions precedent (the
date of such satisfaction herein referred to as the “Amendment Effective Date”):

(a)       Representations and Warranties. The representations and warranties of
the Obligors contained herein shall be true and correct in all material
respects.

(b)       No Event of Default. After giving effect to the amendments and
consents set forth herein, there shall exist no Default or Event of Default.

(c)       Corporate and Company Action. The Lender shall have received evidence
satisfactory to the Lender that all requisite corporate and company action
necessary for the valid execution, delivery and performance by the Obligors of
this Agreement and all other instruments and documents delivered by the
Obligors, or any one of them, in connection herewith has been taken.

(d)       Delivery of this Agreement. The Obligors and the Lender shall have
executed and delivered this Agreement.

(e)       Delivery of Replacement Revolving Loan Note. The Borrower shall have
executed and delivered to the Lender a replacement revolving loan promissory
note in the form attached hereto as Exhibit F (the “Replacement Revolving Loan
Note”), which Replacement Revolving Credit Loan shall amend to the extent it
amends, restate to the extent it restates, and supersede and replace in its
entirety the Revolving Loan Note, provided that the amendment, restatement and
replacement of the Revolving Loan Note shall in no way be construed as a
novation of the Borrower’s indebtedness thereunder.

(f)        Cineflex Acquisition. The Lender shall have reviewed, and be
reasonably satisfied with, the final terms and conditions of the Cineflex
Acquisition Agreement and the documents executed in connection therewith or
related thereto and shall have received assurances satisfactory to it that the
Cineflex Acquisition has been consummated on the date hereof in all material
respects in accordance with the terms hereof and of the Cineflex Acquisition
Agreement (as so reviewed and approved by the Lender), without waiver or
amendment of any such terms that has not been previously approved by the Lender.

(g)            Opinion Letter. The Lender shall have received a favorable
opinion of Jones Day, counsel to the Obligors, addressed to the Lender, as to
the matters concerning the Obligors and the Loan Documents as the Lender may
reasonably request.

§7.      Expenses, Etc. Without limitation of the amounts payable by the
Obligors under the Credit Agreement and other Loan Documents, the Borrower shall
pay to the Lender and its counsel upon demand an amount equal to any and all
out-of-pocket costs or expenses (including reasonable legal fees and
disbursements and appraisal expenses) incurred by the Lender in connection with
the preparation, negotiation and execution of this Agreement and the matters
related thereto.

11


--------------------------------------------------------------------------------


§8.      No Waiver by the Lender. Except as otherwise expressly provided for
herein, nothing in this Agreement shall extend to or affect in any way any of
the Obligors’ obligations or the Lender’s rights and remedies arising under the
Credit Agreement or the other Loan Documents, and the Lender shall not be deemed
to have waived any of its remedies with respect to any Event of Default.

§9.      Amendment Fee. In consideration of the agreement by the Lender to the
provisions of this Agreement, the Borrower shall pay to the Lender, in addition
to the other fees payable under the Credit Agreement, a fee in the amount of
$50,000.

§10.    Governing Law. This Agreement shall for all purposes be construed
according to and governed by the laws of the State of New York (excluding the
laws applicable to conflicts or choice of law).

§11.    Effective Date. This Agreement shall become effective among the parties
hereto as of the Amendment Effective Date. Until the Amendment Effective Date,
the terms of the Credit Agreement prior to its amendment hereby shall remain in
full force and effect.

§12.    Entire Agreement; Counterparts. This Agreement sets forth the entire
understanding and agreement of the parties with respect to the matters set forth
herein, including the amendments and waivers set forth herein, and this
Agreement supersedes any prior or contemporaneous understanding or agreement of
the parties as to any such amendment or waiver of the provisions of the Credit
Agreement or any Loan Document, except for any such agreement that has been set
forth in writing and executed by the Obligors and the Lender. This Agreement may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which counterparts taken together shall be deemed to
constitute one and the same instrument. A facsimile of an executed counterpart
shall have the same effect as the original executed counterpart.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.

WITNESSES (AS TO ALL THE OBLIGORS):

/s/ [Illegible]

 

 

AXSYS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

/s/ Nancy M. Lewandawski

 

 

By:

/s/ David A. Almeida

 

 

 

 

 

 

 

 

Its VP – Finance, CFO & Treasurer

 

 

 

SPEEDRING SYSTEMS, INC.,

 

 

 

 

 

 

 

 

By:

/s/ David A. Almeida

 

 

 

 

 

 

 

 

Its Treasurer

 

 

 

SPEEDRING, LLC

 

By:  Axsys Technologies, Inc., as Sole Member

 

 

 

 

 

By:

/s/ David A. Almeida

 

 

 

 

 

 

 

Its CFO, VP Finance & Administration

 

 

 

AXSYS TECHNOLOGIES IR SYSTEMS,
INC.

 

 

 

 

 

 

 

 

By:

/s/ David A. Almeida

 

 

 

 

 

 

 

 

Its Treasurer

 

13


--------------------------------------------------------------------------------


WITNESSES (AS TO LENDER):

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

/s/ Monica Brands

 

 

By:

/s/ [Illegible]

 

 

 

 

 

 

 

 

Its Senior Vice President

 

14


--------------------------------------------------------------------------------